COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Felton and Senior Judge Willis


SHAWN BRADLEY HOLLEY
                                            MEMORANDUM OPINION *
v.   Record No. 3397-02-3                       PER CURIAM
                                               JUNE 10, 2003
AMHERST COUNTY DEPARTMENT
 OF SOCIAL SERVICES


              FROM THE CIRCUIT COURT OF AMHERST COUNTY
                      J. Michael Gamble, Judge

           (P. Scott De Bruin; De Bruin & Layne, P.C.,
           on brief), for appellant.

           (J. Thompson Shrader; Jennifer R. Tuggle;
           J. Thompson Shrader & Associates, P.C., on
           brief), for appellee.

           (Wanda Phillips Yoder, on brief), Guardian
           ad litem for Wilson Andrew Holley.


     Shawn Bradley Holley (father) appeals a decision of the

trial court terminating his parental rights to his son Wilson,

pursuant to Code § 16.1-283(B) and (C).    On appeal, father

contends the trial court erred by (1) admitting into evidence

two reports of a court-appointed special advocate (CASA), and

(2) finding the Amherst Department of Social Services (Amherst

DSS) had provided him with adequate services.    We find this

appeal to be without merit.    Accordingly, we summarily affirm the

decision of the trial court.   See Rule 5A:27.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                              BACKGROUND

     We view the evidence in the light most favorable to the

prevailing party below and grant to it all reasonable inferences

fairly deducible therefrom.    See Logan v. Fairfax County Dep't

of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

So viewed, the evidence established Wilson was born on November

21, 1997 and has never been in father's custody.   Wilson

remained with his mother, Penny L. Stanley (mother) until he was

placed in the care of the Lynchburg Department of Social

Services (Lynchburg DSS).

     In June 1999, Lynchburg DSS received a child neglect

complaint that Wilson had been seen trying to cross a busy city

street after he had been left unattended by mother.   Lynchburg

DSS received additional complaints, and the Lynchburg Juvenile

and Domestic Relations District Court awarded Wilson's paternal

grandmother, Diane Holley, custody on August 23, 1999.

     On October 18, 2000, Diane Holley approached Amherst DSS

seeking to place Wilson with it.    She explained she could no

longer care for Wilson because of interference from mother.

Rick Groff, a senior social worker, testified that at

approximately the same time he had received a complaint of

neglect.   The complaint came from the police department.   The

police had been summoned to Diane Holley's residence.    When they

arrived, the officers discovered father unconscious in the front

yard and Wilson wandering, unattended, in the road.   Father was
                             - 2 -
later convicted of child neglect based upon the incident.    Diane

Holley signed an entrustment agreement with Amherst DSS, and

Wilson was placed with his half-siblings (mother's other

children) in the foster care of the Smith family.

     On December 21, 2001, Amherst DSS petitioned the court to

terminate father's residual parental rights.   Between the time

of Wilson's foster care placement and the date of the

termination petition, father was either incarcerated or in a

state hospital for all but an eight-week period.    During the

eight weeks father was not detained, he was provided supervised

visitation with Wilson.

     Groff testified he met with father on November 1, 2001, to

discuss the requirements for Wilson's return from foster care.

Groff referred father to parenting classes, "children in the

middle" classes, and counseling.   Father made initial contact to

receive class schedules but was again incarcerated before

beginning any classes or counseling.   Father attended his

scheduled visits with Wilson for a six-week period before his

incarceration.

     Father admitted he suffered from mental health problems and

alcohol addiction.   He was institutionalized at Western State

Hospital for depression.   Father admitted he was convicted of

child neglect following the incident at his mother's house.      He

had also been twice charged with assaulting his mother, which

resulted in one conviction.   Appellant had also been convicted
                              - 3 -
on numerous charges of public drunkenness.    At the time of the

circuit court hearing, father was incarcerated awaiting trial on

charges of hit and run, driving while intoxicated, and driving

after having been declared an habitual offender.    Father

asserted if he gained custody of Wilson he would arrange for the

boy to live with his grandmother in Danville, Virginia.

                                ANALYSIS

                              CASA REPORTS

     At trial, Amherst DSS sought to introduce two CASA reports

and their attachments.   The CASA advocate who prepared the

reports was out of the country and unable to testify at trial.

Melanie Wright, a CASA advocate manager, testified the reports

were prepared by case worker Jill Fernandez.    Father objected to

the admission of the reports, arguing they contained

inadmissible hearsay and that their admission violated his due

process rights by depriving him of the opportunity to

cross-examine a witness against him.

                                Hearsay

     Father concedes Code § 9.1-153 allows the court to admit as

evidence CASA reports.   He also correctly notes that the CASA

advocate who prepared the report "may testify if called as a

witness."   Code § 9.1-153.    He argues the statute "violates

. . . the hearsay rule . . . ."

            "While in the construction of statutes the
            constant endeavor of the courts is to
            ascertain and give effect to the intention
                               - 4 -
             of the legislature, that intention must be
             gathered from the words used, unless a
             literal construction would involve a
             manifest absurdity. Where the legislature
             has used words of a plain and definite
             import the courts cannot put upon them a
             construction which amounts to holding the
             legislature did not mean what it has
             actually expressed."

Barr v. Town & Country Properties, 240 Va. 292, 295, 396 S.E.2d

672, 674 (1990) (quoting Watkins v. Hall, 161 Va. 924, 930, 172

S.E. 445, 447 (1934)).

     Code § 9.1-153 requires the CASA advocate to "[s]ubmit to

the court [] a written report of his investigation in compliance

with the provisions of § 16.1-274.      The report . . . may include

recommendations as to the child's welfare."     Code § 16.1-274

directs the advocate to "file such report with the clerk of the

court directing the investigation."     The CASA reports were

properly prepared and filed, and the trial court did not err by

admitting the reports and their attachments pursuant to Code

§ 9.1-153.

                              Due Process

     Appellant contends the admission of the CASA reports under

Code § 9.1-153 violated his due process rights by depriving him

of an opportunity to confront the witnesses against him.

                  When a state infringes upon a parent's
             constitutional right to the companionship of
             his or her child in order to protect the
             child from abuse and neglect, it must
             satisfy the mandates of procedural due
             process. Therefore, if the state seeks to
             sever the parent-child relationship, the
                                - 5 -
          state is required to provide the parent with
          "fundamentally fair" procedures in the
          termination proceeding.

Wright v. Alexandria Div. of Soc. Servs., 16 Va. App. 821, 829,

433 S.E.2d 500, 505 (1993) (citations omitted).    In this case,

appellant was provided an extensive two-day hearing, was

provided the opportunity to cross-examine witnesses against him,

including a CASA representative, and his parental rights were

terminated only after the trial court concluded the petition was

supported by clear and convincing evidence.   Father "was

afforded the process that []he was due in protecting h[is]

liberty interest in enjoying the companionship of h[is] child.

Nothing in the Constitution guarantees continuation of the

parent-child relationship once fundamentally fair procedures

have been followed to prove parental unfitness."    Id. at 830,

433 S.E.2d at 505.

                           SUFFICIENCY

     Father argues the evidence was insufficient to support the

trial court's conclusion that Amherst DSS provided him all

reasonable and appropriate services as required by Code

§ 16.1-283.

          The statutory language contained in Code
          § 16.1-283(C)(1) requires "reasonable and
          appropriate" efforts to be made to provide
          services. We must interpret the statutory
          mandate in accordance with the language
          chosen by the legislature. "Reasonable and
          appropriate" efforts can only be judged with
          reference to the circumstances of a
          particular case. Thus, a court must
                             - 6 -
          determine what constitutes reasonable and
          appropriate efforts given the facts before
          the court.

Ferguson v. Stafford Dep't of Social Services, 14 Va. App. 333,

338, 417 S.E.2d 1, 4 (1992).

     The record reveals father has been incarcerated or

hospitalized for mental illness for most of Wilson's life.

During a brief period when he was not detained, he allowed

Wilson to wander in the roadway near railroad tracks as he lay

unconscious and intoxicated in his mother's yard.   Father was

convicted of child neglect.    Despite being advised to complete

parenting classes and substance abuse classes, father did not

even start the courses before again being incarcerated.    His

continued incarceration prevented Amherst DSS from providing

father with more extensive services.

          [W]hile long-term incarceration does not,
          per se, authorize termination of parental
          rights or negate the Department's obligation
          to provide services, it is a valid and
          proper circumstance which, when combined
          with other evidence concerning the
          parent/child relationship, can support a
          court's finding by clear and convincing
          evidence that the best interests of the
          child will be served by termination.

Id. at 340, 417 S.E.2d at 5.

     We conclude that this record contains sufficient evidence

that the trial court did not err in terminating father's




                               - 7 -
parental rights.   Accordingly, we summarily affirm the decision

of the trial court.   See Rule 5A:27.

                                                         Affirmed.




                              - 8 -